Case 18-14785-amc            Doc 49       Filed 03/20/19 Entered 03/20/19 12:38:37                  Desc Main
                                          Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Peter C. Danis
                                 Debtor                                             CHAPTER 13

FREEDOM MORTGAGE CORPORATION
                    Movant
          vs.
                                                                                 NO. 18-14785 AMC
Peter C. Danis
                                 Debtor

William C. Miller Esq.
                                 Trustee
                                                                                11 U.S.C. Section 362

                     MOTION OF FREEDOM MORTGAGE CORPORATION
                        FOR RELIEF FROM THE AUTOMATIC STAY
                                 UNDER SECTION 362

         1.       Movant is FREEDOM MORTGAGE CORPORATION.

         2.       Debtor is the owner of the premises 2889 Tremont Street, Philadelphia, PA 19136,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $153,645.00 on the

 mortgaged premises that was executed on July 06, 2016. Said mortgage was recorded on July 15, 2016 at

 Document No. 53084773. The Mortgage was subsequently assigned to Movant by way of Assignment of

 Mortgage recorded on February 2, 2018, at Document No. 53324170 in Philadelphia County.

 Documentation attached hereto as Exhibit A is provided in support of right to seek a lift of stay and foreclose

 if necessary.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor.

         6.       Debtor has failed to make the monthly post-petition mortgage payments in the amount of

 $1,039.78 for the months of August 2018 through December 2018 and $1,037.42 for the months of January

 2019 through February 2019.

         7.       The total amount necessary to reinstate the loan post-petition is $7,273.74.
Case 18-14785-amc          Doc 49     Filed 03/20/19 Entered 03/20/19 12:38:37                   Desc Main
                                      Document     Page 2 of 2
        8.      Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$356.00.

        9.     Movant is entitled to relief from the automatic stay for cause pursuant to 11 U.S.C. § 362(d).

        10.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                       /s/Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322 Fax: (215) 627-7734
                                                       Attorneys for Movant/Applicant
